Citation Nr: 1532214	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-33 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for hyperlipidemia.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to December 2006.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona and Albuquerque, New Mexico, respectively.  

The July 2007 rating decision denied service connection for hypertension. The Veteran did not appeal that decision, and the October 2008 rating decision adjudicated the issue as a claim to reopen. However, additional evidence was received within one year of the July 2007 decision. Therefore, the July 2007 decision did not become final, and the October 2008 rating decision relates back to the July 2007 decision. See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Consequently, the July 2007 rating decision is on appeal, and the Board has recharacterized the new and material evidence claim as an original claim for service connection for hypertension. 

In April 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

Since the last adjudication of the claim by the RO, additional evidence consisting of VA treatment notes has been added to the claims file. See 38 C.F.R. § 20.1304 (2014). The Veteran has not waived agency of original jurisdiction (AOJ) review of this evidence. Id. However, the Board's decision below with regard to the hypertension claim is fully favorable, and the hyperlipidemia claim is denied as a matter of law. Therefore, no prejudice to the Veteran will occur as a result of the Board's consideration of these treatment notes with regard to those issues. Therefore, the Board may consider this evidence in its adjudication of the claims of entitlement to service connection for hyperlipidemia and hypertension.

The issue of entitlement to service connection for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Hyperlipidemia is a laboratory finding and is not a disability under VA statutes and regulations.

2. Resolving all reasonable doubt in the Veteran's favor, hypertension manifested as a chronic disease in service and was continuously symptomatic thereafter.


CONCLUSIONS OF LAW

1. Hyperlipidemia is not a disability for which applicable law permits the award of service connection. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

2. The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

As the Board's decision herein to grant entitlement to service connection for hypertension is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.

As discussed below, resolution of the appeal of the claim for service connection for hyperlipidemia is wholly dependent on interpretation of the relevant VA statutes and regulations, and their application to the facts already of record. In this particular case, the facts that serve as the basis of the denial of the claim are incontrovertible. Thus, as no reasonable possibility exists that any further factual development would assist in substantiating the claim, any deficiencies of VCAA notice or assistance, if they exist, are rendered moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim). Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis, 6 Vet. App. at 429-30 (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II. Hyperlipidemia

The Veteran has filed a claim seeking service connection for a hyperlipidemia. The Veteran's blood work has revealed that he has elevated cholesterol levels and that he is being treated for hyperlipidemia. However, a laboratory finding is not a disability in and of itself for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule to address).  The Board is sympathetic to the Veteran's arguments that high cholesterol can have a detrimental effect on his health and is associated with serious disabilities, and if and when a disability associated with the Veteran's hyperlipidemia manifests, he may file a claim for service connection for that disability. However, the present claim for service connection for hyperlipidemia must be denied as a matter of law.

III. Hypertension

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted. See 38 C.F.R. § 3.303(d). Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303 (b). If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. The theory of continuity of symptomatology does not apply to diseases not listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. 
§ 3.309(a)). 

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence. 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). A veteran's lay statements may be sufficient evidence in any claim for service connection.

For VA purposes, hypertension means that diastolic blood pressure is predominantly 90 mm. or greater, and/or systolic blood pressure is predominantly 160 mm. or greater. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014), Note (1). 
The Veteran's service treatment records show a diagnosis of hypertension in September 2004 when he exhibited a blood pressure of 152/96.  On multiple occasions thereafter, he had diastolic readings of 90 or above, including at his retirement examination in May 2006 when his blood pressure was 155/96.  The Veteran was prescribed medication for hypertension for 30 days and throughout the remainder of his service, his blood pressure readings were within the normal range.

Post-service evidence dated from discharge to February 2008 does not demonstrate blood pressure readings that meet the VA definition of hypertension, including at a March 2007 VA examination. The examiner indicated that hypertension was not an established diagnosis at that time. The Veteran presented for VA treatment as a new patient in February 2008, at which time he was diagnosed with hypertension, just over 13 months after his discharge.  As the Veteran's post-service diagnosis of hypertension was documented over one year after discharge, he is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.309.
Nevertheless, hypertension is a chronic disease listed in 38 C.F.R. § 3.303(a). The Veteran had blood pressure readings that met the definition of hypertension for nearly two years in service and that were persistent enough to warrant prescription medication. The medication was discontinued and apparently the Veteran's diastolic readings were in the normal range for some time, including at the March 2007 VA examination. Even so, the Board determines that the manifestations of the disability were sufficient to establish chronicity in service.  See 38 C.F.R. § 3.303(b). Thus, as there is no interurrent cause for the hypertension diagnosed in February 2008, the Board determines that the manifestation of hypertension at that time is connected to the manifestation of hypertension in service. 38 C.F.R. § 3.303(b). Service connection for hypertension is granted.


ORDER

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for hypertension is granted.


REMAND

With respect to the Veteran's claims of entitlement to service connection for allergic rhinitis, the claim was denied on the basis that there was no relationship between the current disability and the Veteran's military service.  However, the Veteran was not afforded a VA examination to assess the etiology of this disability.  Service treatment records reveal a history of nasal problems, including allergic rhinitis, and post-service treatment evidence dated in March 2008 reveals a diagnosis of allergic rhinitis. The Veteran attests to having had symptoms continually since service. Therefore, the criteria for scheduling a VA examination have been met. 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, a statement submitted by the Veteran in June 2015 indicates that he had received the results of his allergy test. The most recent VA treatment note in the file is dated in October 2013. Therefore, all VA treatment notes dated from October 2013 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran dated from October 2013 to the present.

2. Schedule the Veteran for the appropriate VA examination to assess the etiology of his allergic rhinitis. The claims file must be provided to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's allergic rhinitis began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.

3. Notify the Veteran that he must report for the any examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). 

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal, including a review of all evidence received since the October 2011 statement of the case. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


